Title: From George Washington to Battaile Muse, 5 January 1786
From: Washington, George
To: Muse, Battaile



Sir
Mount Vernon Jany 5th 1786

A few days ago a Mr Isaac Jenny of Loudon County was with me respecting a Piece of land which he supposing was Vacant, has been endeavouring to obtain but which upon investigation,

he finds belongs to me, & in part of my Chattins Run tract adjoining Robt Ashbys, though claimed by Mr Robt Scott who has Placed a Tenant thereon One Jesse Hit whose first Years Rent is now due. As far as I can understand the Matter the following is a true State of the case.
Both Scott & I bind upon Burgess’s Patent & call for ⟨his⟩ Lines One of which it Should seem runs a Certain Course & Distance & Calls for a Red Oak, but in Place of a Red Oak, there is a White Oak, which Mr Jenny says all the Neighbours know to be Burgess’s Corner, & he is informed that the Surveyor of the County has established it as such. From hence I Run Two or Three Short Courses with Burgess’s lines to a Red Oak—And from there a line with Scotts—But Scott wants, & it Should Seem from Mr Jenny’s Account actually got Ashby when he was laying my Land off into Lotts, to leave out those Short courses above-mentioned by which a line of Blazed Trees, which were then, or at Some other time made to Subserve the Purpose. I am cut out of 170 or 180 Acres of Land, which are within the lines of my Patent & now Tenanted by Scott to Hit. Inclosed I Send you a copy of the Courses & Boundaries of my Land, taken from the Original Patent & pray the first time you go into the Neighbourhood, that you would have the matter enquired into. I have no objection to Hits having the Land & would give him the Preference but Shall not by any means If the Land is mine think myself bound to fulfill Scott’s agreement with him. He must except in the Preference above stand upon the Same footing with me as another Man.
Some time ago Mr Landon Carter informed me that a Patent of which he is Possessed takes away part of my Tract in Ashbys Bent. I reply’d that I wanted no Land but my own, nor to go into a litigation of the right If it is realy his—But that his Right must be clearly ascertained before I Shall Surrender the land: which I mention that if upon enquiry you find he has taken possession of any part of what I hold by Purchase there & which I laid out into lots, I may be informed thereof & prevent his doing it, If it remains to be done.
Be so good as to inform me by the first conveyance, whether clover Seed is to be bought in your Neighbourhood, & if so the quantity & Price of it. On your answer will depend my Purchase with you or at Philadelphia. I have great reason to fear that that

which you bought for me last year was good for nothing. If so, & the Man of whome you got it was apprized thereof, I Shall view him in a light infinitely worse than a pick pocket, because the latter only takes your Money whilst the former does this also runs you to a useless cost of Putting land in fine Tilth, for the Seed & occasions the loss of a Year in one’s Projects.
I have heard nothing more of the Butter which you were to have lodg’d at Mr Wayles by the 23d of last Month. I hope no dissappointment will take Place, more especially as I Could after I had engaged this of you, have Purchassed any quantity of very fine Butter in Alexandria at 9d. ⅌ lb. having obtained 200 lbs. at that Price. I am Sir Your Very Hble Servt

Go: Washington

